      Case 1:20-cv-08407-GBD-SDA Document 27 Filed 01/15/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                          1/15/2021
 Michael J. Lee, et al.,

                                 Plaintiffs,
                                                             1:20-cv-08407 (GBD) (SDA)
                -against-
                                                             ORDER
 Department of Corrections, et al.,

                                 Defendants.


STEWART D. AARON, United States Magistrate Judge:

       Before the Court is a motion by Allen Nimmons to intervene as a Plaintiff in this action.

(See Not. of Motion, ECF No. 20.) Mr. Nimmons’ motion, though filed on the docket on December

1, 2020, is dated November 22, 2020 and, thus, was sent prior to the Court’s December 1, 2020

Order directing the Clerk of Court to open a separate civil action for Mr. Nimmons (among other

individuals named in the Amended Complaint who had not been named in the original

Complaint). (See 12/1/2020 Order, ECF No. 19.) Thus, Mr. Nimmons’ claims are now the subject

of his own lawsuit in this Court, Nimmons v. Department of Corrections et al., No. 20-cv-10112.

Accordingly, Mr. Nimmons’ motion to intervene is DENIED AS MOOT.

       The Court notes that the change of address memorandum filed in this action at ECF No.

23 pertains to Mr. Nimmons and not to Plaintiff. (Pro Se Mem., ECF No. 23.) The Clerk of Court is

directed to file a copy of the memorandum on the docket in Nimmons, 20-cv-10112. The Clerk of

Court is further directed to mail a copy of this Order to Plaintiff at the address set forth on the

docket and to Mr. Nimmons at the address set forth in ECF No. 23.
     Case 1:20-cv-08407-GBD-SDA Document 27 Filed 01/15/21 Page 2 of 2




SO ORDERED.

DATED:        New York, New York
              January 15, 2021

                                        ______________________________
                                        STEWART D. AARON
                                        United States Magistrate Judge




                                    2
